                                           1
                                           2
                                           3
                                           4
                                           5
                                           6                               IN THE UNITED STATES DISTRICT COURT
                                           7
                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                           8
                                           9
                                          10   XIAOHUA HUANG,                                               No. C 18-06654 WHA
For the Northern District of California




                                          11                  Plaintiff,
    United States District Court




                                          12     v.                                                         ORDER ON MOTION
                                                                                                            TO STRIKE
                                          13   NEPHOS INC.,
                                          14                  Defendant.
                                                                                 /
                                          15
                                          16                                          INTRODUCTION
                                          17          In this patent infringement action, accused infringer moves to strike pro se patent
                                          18   owner’s infringement contentions, to dismiss the instant action with prejudice, and for
                                          19   attorney’s fees. To the extent stated below, accused infringer’s motion is GRANTED.
                                          20                                            STATEMENT
                                          21          A prior order has set forth the background of this case (Dkt. No. 55). In brief, pro se
                                          22   plaintiff Xiaohua Huang owns United States Patent Nos. 6,744,653 (“the ’653 patent”) and
                                          23   6,999,331 (“the ’331 patent”), which patents generally involve ternary content addressable
                                          24   memory (“TCAM”) technology used in the semiconductor chip industry. According to
                                          25   plaintiff, the patents employ a TCAM design “using differential match line to achieve high
                                          26   speed and lower power consumption” (Dkt. No. 65-9 at 11). Plaintiff accuses defendant’s chips
                                          27   of infringing those patents (Compl. ¶¶ 1, 8, 11).
                                          28
                                           1          Since December 2018, plaintiff has been advised by defendant’s counsel multiple times
                                           2   that his infringement contentions were non-compliant with the patent local rules. The Court has
                                           3   twice warned plaintiff — including a prior order dated July 9 that struck his third set of
                                           4   contentions for various deficiencies and offered him one more chance to amend — that failure
                                           5   to serve proper contentions would likely result in dismissal of his action (Dkt. No. 55 at 9).
                                           6   Plaintiff timely served his fourth set of infringement contentions (Dkt. No. 59). According to
                                           7   this new set of contentions, plaintiff accuses defendant’s “Aries MT3250 Family, Aries Hybrid
                                           8   ToR Switch, Taurus Family NP8360 Series, Taurus ToR and Fabrics Switch” products of
                                           9   infringing Claims 1, 5, 8, 12, 15, and 17 of the ’653 patent and Claims 1 and 9 of the ’331
                                          10   patent (Dkt. No. 59-1 at 1, 7).
For the Northern District of California




                                          11          Defendant now moves to strike (for a second time) plaintiff’s latest amended
    United States District Court




                                          12   infringement contentions for failure to comply with Patent Local Rules 3-1(c)–(e), for dismissal
                                          13   with prejudice, and for an award of attorney’s fees (Dkt. No. 65). This order follows full
                                          14   briefing and oral argument.
                                          15                                              ANALYSIS
                                          16          1.      PATENT LOCAL RULE 3-1 NONCOMPLIANCE.
                                          17          Defendant contends that plaintiff’s fourth set of infringement contentions are still
                                          18   deficient under (1) Patent Local Rule 3-1(c) for failure to provide “chart[s] identifying
                                          19   specifically where and how each limitation of each asserted claim is found within each Accused
                                          20   Instrumentality”; (2) Patent Local Rule 3-1(d) for failure to identify “any direct infringement
                                          21   and a description of the acts of the alleged indirect infringer that contribute to or are inducing
                                          22   that direct infringement” for each asserted claim alleged to be indirectly infringed; and (3)
                                          23   Patent Local Rule 3-1(e) for failure to demonstrate “[w]hether each limitation of each asserted
                                          24   claim is alleged to be literally present or present under the doctrine of equivalents in the
                                          25   Accused Instrumentality” (Dkt. No. 65 at 1–2). See Patent L.R. 3-1(c)–(e). This order agrees.
                                          26          “Patent Local Rule 3 requires patent disclosures early in a case and streamlines
                                          27   discovery by replacing the series of interrogatories that parties would likely have propounded
                                          28   without it.” Huawei Techs., Co, Ltd v. Samsung Elecs. Co, Ltd., 340 F. Supp. 3d 934, 945–46


                                                                                                 2
                                           1   (N.D. Cal. 2018) (quoting ASUS Comput. Int’l v. Round Rock Research, LLC, No. C 12-02099
                                           2   JST (NC), 2014 WL 1463609, at *1 (N.D. Cal. Apr. 11, 2014) (Magistrate Judge Nathanael
                                           3   Cousins)). Patent Local Rule 3-1, which sets forth the requirements for disclosing asserted
                                           4   claims and preliminary infringement contentions, “require[s] the party claiming infringement to
                                           5   crystallize its theories of the case early in the litigation and to adhere to those theories once
                                           6   disclosed.” Shared Memory Graphics LLC v. Apple, Inc., 812 F. Supp. 2d 1022, 1024 (N.D.
                                           7   Cal. 2010) (quoting Bender v. Advanced Micro Devices, Inc., No. C 09-1149 MMC (EMC),
                                           8   2010 WL 363341, at *1 (N.D. Cal. Feb. 1, 2010) (Judge Edward Chen)). Though a plaintiff
                                           9   need not supply evidence of infringement, “the degree of specificity under Local Rule 3-1 must
                                          10   be sufficient to provide reasonable notice to the defendant why the plaintiff believes it has a
For the Northern District of California




                                          11   reasonable chance of proving infringement.” Id. at 1025; Creagri, Inc. v. Pinnaclife Inc., LLC,
    United States District Court




                                          12   No. C 11-06635 LHK (PSG), 2012 WL 5389775, at *3 (N.D. Cal. Nov. 2, 2012) (Magistrate
                                          13   Judge Paul Grewal).
                                          14                  A.      Claim Chart Deficiencies.
                                          15          Patent Local Rule 3-1(c) requires plaintiff to provide “[a] chart identifying specifically
                                          16   where and how each limitation of each asserted claim is found within each Accused
                                          17   Instrumentality.”
                                          18          This order finds that plaintiff’s fourth set of infringement contentions under Patent Local
                                          19   Rule 3-1(c) are deficient for failure to provide the required limitation-by-limitation analysis. As
                                          20   before, the claim charts here for both patents-in-suit are still mainly self-referential. That is,
                                          21   they primarily consist of plaintiff’s opinion about how a claim limitation relates to a figure in
                                          22   the specification. The chart for the first two limitations in Claim 1 of the ’331 patent illustrates
                                          23   the problem as follows (Dkt. No. 65-9 at 16):
                                          24
                                          25
                                          26
                                          27
                                          28


                                                                                                   3
                                           1
                                           2
                                           3
                                           4
                                           5
                                           6
                                           7
                                           8
                                           9
                                          10
For the Northern District of California




                                          11
    United States District Court




                                          12
                                          13
                                          14
                                          15
                                          16
                                          17
                                          18
                                          19
                                          20
                                          21
                                          22
                                          23
                                          24
                                          25
                                          26   Construing the contentions liberally, plaintiff merely opines for the first claim limitation that
                                          27   it generally “read[s] on the ‘CAM cell’ symbol” in Figure 1B, which corresponding feature
                                          28   exists somewhere in “the 14.8 Mbit TCAM design used in” the accused product. Plaintiff


                                                                                                4
                                           1   then punctuates the analysis with a link to defendants’ website, which link contains only high-
                                           2   level information about the four accused products. Same goes for the second claim limitation
                                           3   — amd .
                                           4           Nowhere — not in the claim charts or elsewhere in the infringement contentions —
                                           5   does plaintiff tie any specific feature of an accused product to the claim language. As
                                           6   defendants point out, plaintiff bases his infringement contentions on the following general
                                           7   features allegedly found within all four of defendants’ products: (1) “differential match line
                                           8   sensing” (or “differential”); (2) “voltage swing” (or “swing”); (3) “five Megabits” (or
                                           9   “Megabits” or “MB”); (4) “more than 1 Ghz” (or “Gigahertz” or “Ghz”); and (5) “1K x 160
                                          10   bits” (Dkt. Nos. 65-9 at 3–4; 72 at 4). Yet the claim charts hardly mention any of those
For the Northern District of California




                                          11   features within the context of the accused products. Nor do they point to any useful website
    United States District Court




                                          12   or document, or give any meaningful analysis of defendant’s products as they specifically
                                          13   relate to the claim limitations.
                                          14          We have been down this road before. A prior order dated July 9 struck plaintiff’s third
                                          15   set of contentions (Dkt. No. 55). As relevant here, that order specifically noted that the then-
                                          16   claim charts were deficient because they failed to cite a “single reference to defendant’s
                                          17   documents or website” or give a “specific analysis of the accused products tying specific
                                          18   features to the claim language” (id. at 3). Here, as with his prior infringement contentions,
                                          19   plaintiff’s claim charts “merely describe the claims themselves and certain general features of
                                          20   the accused products . . . with no serious attempt to explain how they read on anything
                                          21   specifically in the accused product” (id. at 5).
                                          22          Plaintiff responds by again attacking defendant for allegedly bringing the instant
                                          23   motion in bad faith in order to “delay the case and increase” his “cost to reply” and
                                          24   defendant’s alleged concealment of its investors “to cheat [him], the Court, Amazon.com Inc.
                                          25   and [the] US government” (Dkt. No. 70 at 1, 6–8). As to the actual merits, plaintiff argues
                                          26   that his disclosure under Patent Local Rule 3-1(b) offers product information copied from
                                          27   defendant’s website (id. at 8–10) and that his claim charts “summarized” how each of Figures
                                          28   1B, 2E, 8B, 8C, 9A, and 9B found within both specifications of the patents-in-suit is “read


                                                                                                  5
                                           1   by” the asserted claims (id. at 10). He again fixates on his prior meeting and email exchange
                                           2   with an engineer from MediaTek (defendant’s predecessor company) in which defendant
                                           3   allegedly disclosed certain features of all four accused products (ibid.). Plaintiff then
                                           4   generally ties certain features to certain figures within the specifications. Specifically,
                                           5   plaintiff’s own pitch of his claim charts is as follows (id. at 11):
                                           6             The main idea is that: the ACL function of Aries MT3250 Family of
                                                         Nephos Inc. uses TCAM designed by MediaTek, the TCAM designed by
                                           7             MediaTek uses and contains the content of FIG.1B, FIG.2E ,FIG.7,
                                                         8B,FIG.8C, FIG.9A and FIG.9B. of US patent 6744654 and 6999331 as
                                           8             stated in 3-1(b) and 3-1(c), if claim 1 read any of FIG.1B, FIG.2E ,FIG.7,
                                                         8B,FIG.8C, FIG.9A and FIG.9B. of US patent 6744654 and 6999331, then
                                           9             claim1 read the TCAM used in Aries MT3250 Family of Nephos Inc. So
                                                         the claim chart focus on explaining HOW the claim 1 of US patent 6999331
                                          10             read FIG.1B, FIG.2E ,FIG.7, 8B,FIG.8C, FIG.9A and FIG.9B. of US patent
                                                         6999331 since the TCAM used in Aries MT3250 Family of Nephos Inc.
For the Northern District of California




                                          11             contains the content of FIG.2E ,FIG.7, 8B,FIG.8C, FIG.9A and FIG.9B. of
                                                         US patent 6999331, so claim1 read FIG.2E ,FIG.7, 8B,FIG.8C, FIG.9A and
    United States District Court




                                          12             FIG.9B. of US patent 6999331,then claim 1 read the TCAM used in the
                                                         Aries MT3250 Family of Nephos Inc, then the claim 1 read the Aries
                                          13             MT3250 Family of Nephos Inc. The TCAM used in the Aries MT3250
                                                         Family of Nephos Inc. is WHERE.
                                          14
                                                       But Patent Local Rule 3-1(c) requires him to “identify[] specifically where and how
                                          15
                                               each limitation of each asserted claim is found within each Accused Instrumentality.” Patent
                                          16
                                               L.R. 3-1(c) (emphasis added). To repeat, that means that plaintiff must specifically tie the
                                          17
                                               asserted claim language to some feature within the accused product. Plaintiff’s general
                                          18
                                               assertion that the claims (and the alleged corresponding figures in the specifications) again
                                          19
                                               fails to satisfy his “obligation to identify the particular claim components in each claim [and]
                                          20
                                               map those components onto the features of the allegedly infringing products.” Finjan, Inc. v.
                                          21
                                               Check Point Software Techs., Inc., No. C 18-02621 WHO, 2019 WL 955000, at *6 (N.D. Cal.
                                          22
                                               Feb. 27, 2019) (citing Shared Memory Graphics, 821 F. Supp. 2d at 1025).
                                          23
                                                               B.      Generic Indirect Infringement Theory.
                                          24
                                                       The fourth set of infringement contentions also fail as to plaintiff’s allegation of
                                          25
                                               indirect infringement. Under Patent Local Rule 3-1(d), plaintiff must disclose for each claim
                                          26
                                               “any direct infringement and a description of the acts of the alleged indirect infringer that
                                          27
                                               contribute to or are inducing that direct infringement.” Plaintiff’s contentions, however,
                                          28
                                               merely states as follows (Dkt. No. 65-9 at 105):

                                                                                                 6
                                           1            The claim 1, 5, 8,12,15 and 17 of US Patent No.6744653 and Claim 1 and 9
                                                        of US Patent No.6999331 are directly infringed by the Chips of Nephos Inc.
                                           2            including Aries MT3250 Family, Aries Hybrid ToR Switch, Taurus Family
                                                        NP8360 Series, Taurus ToR and Fabrics Switch. Since the claims are
                                           3            infringed by TCAM used in the chips, and the TCAM function are [sic]
                                                        always used by the Switches which using the chips ,so [sic] the chips of
                                           4            Nephos Inc. induced the parties, such as Amazon, which using the Chips of
                                                        Nephos Inc. to infringe the US patent No. 6744653 and 6999331, which
                                           5            contribute to or are inducing that indirect infringement.
                                           6          A “general assertion of the elements of indirect infringement is plainly insufficient.”
                                           7   Blue Spike, LLC v. Adobe Sys., Inc., No. C 14-01647 YGR (JSC), 2015 WL 335842, at *7
                                           8   (N.D. Cal. Jan. 26, 2015) (Magistrate Judge Jacqueline Corley) (citing France Telecom, S.A.
                                           9   v. Marvell Semiconductor, Inc., No. C 12-04967 WHA (NC), 2013 WL 1878912, at *5 (N.D.
                                          10   Cal. May 3, 2013) (Magistrate Judge Nathanael Cousins)). “[B]oilerplate language that
For the Northern District of California




                                          11   simply claims an accused infringer provided instructions on, advertised, or promoted the use
    United States District Court




                                          12   of an accused product, without describing which instructions, advertisements, or promotions
                                          13   led to what infringing behavior, does not suffice under PLR 3-1(d).” Comcast Cable
                                          14   Commc’ns, LLC v. OpenTV, Inc., No. C 16-06180 WHA, 2017 WL 2630088, at *5 (N.D. Cal.
                                          15   June 19, 2017) (citing France Telecom, 2013 WL 1878912, at *5).
                                          16          Here, plaintiff includes Amazon as an example of an “induced party.” Otherwise, his
                                          17   current disclosure under Patent Local Rule 3-1(d) remains the same as the disclosure
                                          18   previously stricken in the order dated July 9 (see Dkt. No. 55 at 7). As before, this disclosure
                                          19   offers only boilerplate language and fails to specify any act committed by defendant and thus
                                          20   again fails to comply with Patent Local Rule 3-1(d).
                                          21                  C.      Placeholder Assertions re Doctrine of Equivalents.
                                          22          Plaintiff’s disclosures of infringement under the doctrine of equivalents also fail to
                                          23   comply with Patent Local Rule 3-1(e), which requires plaintiff to disclose “[w]hether each
                                          24   limitation of each asserted claim is alleged to be literally present or present under the doctrine
                                          25   of equivalents.” He first discloses that “[e]ach limitation of the asserted claim[s] . . . are
                                          26   literally infringed by the” accused products (Dkt. No. 65-9 at 105). He next provides that (id.
                                          27   at 106 (emphasis added)):
                                          28            Even the TCAM designed and used in Nephos Inc. in the future are [sic]
                                                        changed to some extension, it has to use the differential match line sensing

                                                                                                  7
                                           1            because the chips now designed in Nephos are below 7nm process, the
                                                        voltage supply is less than 0.6voltage, without using the differential match
                                           2            line sensing, the noise is comparable to the signal, which is completely not
                                                        working. To achieve high speed and low power, differential match line small
                                           3            voltage swing sensing is the only choice. Use [of] the differential match line
                                                        small voltage swing sensing to achieve high speed and low power TCAM
                                           4            result is using the same way (method )to achieve the same result with the US
                                                        patent 6744653 and 6999331. For the senior TCAM designer any variation
                                           5            of differential match line sensing with small voltage swing to achieve low
                                                        power is obvious to what US patent 6744653 and 6999331 taught, so any
                                           6            change on the design taught in US patent 6744653 and 6999331 fall[s] into
                                                        the infringement of Doctrine of equivalence [sic].
                                           7
                                               As defendant points out, this disclosure relates to defendants’ future products, not the
                                           8
                                               presently accused products (and thus implicitly concedes that the accused products only
                                           9
                                               literally infringe). Further, while the disclosure only makes a blanket assertion that if any
                                          10
                                               changes are made, the infringement must fall under the doctrine of equivalents, “[t]he Patent
For the Northern District of California




                                          11
                                               Local Rules require a limitation-by-limitation analysis.” Rambus Inc. v. Hynix Semiconductor
    United States District Court




                                          12
                                               Inc., No. C-05-00334 RMW, 2008 WL 5411564, at *3 (N.D. Cal. Dec. 29, 2008) (Judge
                                          13
                                               Ronald Whyte). Plaintiff’s current disclosure thus effectively amounts to improper generic
                                          14
                                               “placeholder” language and is thus insufficient under Patent Local Rule 3-1(e). See Finjan,
                                          15
                                               Inc. v. Proofpoint, Inc., No. C 13-05808 HSG, 2015 WL 1517920, at *10 (N.D. Cal. Apr. 2,
                                          16
                                               2015) (Judge Haywood Gilliam, Jr.).
                                          17
                                                      2.      DISMISSAL WITH PREJUDICE.
                                          18
                                                      Defendant again seeks to strike plaintiff’s deficient revised infringement contentions,
                                          19
                                               to dismiss the instant action with prejudice for plaintiff’s failure to prove his case, and an
                                          20
                                               award of attorney’s fees in connection with bringing both motions to strike as a sanction
                                          21
                                               against plaintiff for his conduct.
                                          22
                                                      “Striking a patentee’s infringement contentions is a severe sanction that should be
                                          23
                                               used sparingly and only for good cause.” Proofpoint, 2015 WL 1517920 at *12. The prior
                                          24
                                               order has already recounted the numerous chances plaintiff has been given to comply with
                                          25
                                               Patent Local Rule 3-1 and plaintiff’s “troubling” litigation history, both in this case and in
                                          26
                                               prior cases (Dkt. No. 55 at 2, 8–9, 12–13).
                                          27
                                                      In brief, since December 2018, defendant has advised plaintiff of the deficiencies in
                                          28
                                               his infringement contentions. In March 2019, the Court explicitly warned plaintiff that failure

                                                                                                8
                                           1   to comply with the patent local rules could result in the dismissal of his case (Dkt. No. 41 at
                                           2   9:14–20). And, the prior order striking plaintiff’s third set of infringement contentions clearly
                                           3   warned him that “the Court w[ould] likely dismiss the instant action possibly with prejudice
                                           4   and may well consider a motion for attorney’s fees and costs by defendants” if plaintiff failed
                                           5   to file and serve “proper infringement contentions” (Dkt. No. 55 at 13). After multiple
                                           6   wasted chances (despite repeated guidance from the Court) and nearly a year since he filed the
                                           7   instant action, plaintiff still has yet to “crystallize” his infringement theory. See Shared
                                           8   Memory Graphics, 812 F. Supp. 2d at 1024. This drawn-out litigation history demonstrates
                                           9   that plaintiff will not remedy the identified deficiencies going forward. Good cause thus
                                          10   exists here. Accordingly, defendant’s motion to strike plaintiff’s infringement contentions is
For the Northern District of California




                                          11   GRANTED and the case is DISMISSED WITH PREJUDICE. In light of plaintiff’s pro se status
    United States District Court




                                          12   and the unlikelihood that plaintiff currently has sufficient funds, however, defendant’s request
                                          13   for attorney’s fees is DENIED for now without prejudice to renewal after any appeal and
                                          14   affirmance.
                                          15                                           CONCLUSION
                                          16          To the foregoing extent, defendant’s motion to strike is GRANTED and the instant
                                          17   action is DISMISSED WITH PREJUDICE. Judgment will follow.
                                          18
                                          19          IT IS SO ORDERED.
                                          20
                                          21   Dated: November 12, 2019.
                                                                                                   WILLIAM ALSUP
                                          22                                                       UNITED STATES DISTRICT JUDGE
                                          23
                                          24
                                          25
                                          26
                                          27
                                          28


                                                                                               9
